                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT

1                                                                  EASTERN DISTRICT OF WASHINGTON




2
                                                                    Jan 24, 2019
                                                                        SEAN F. MCAVOY, CLERK


3

4                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
5

6    UNITED STATES OF AMERICA,                  No.   2:10-cr-06018-EFS
                                                      [4:15-cv-05030-EFS]
7                              Plaintiff,

8                 v.                            ORDER DENYING CONSTRUED
                                                MOTION FOR RELIEF FROM
9    ANTONIO AGUILAR-LOPEZ,                     JUDGMENT UNDER RULE 60(b)

10                             Defendant.

11

12         On January 22, 2019, Defendant Antonio Aguilar-Lopez filed “Memorandum

13   Motion Brief to Reply to the District Court Order Denying Construed Motion for

14   Reconsideration Motion Rule 58(a) Violated Rule 8(c) Right of Evidentiary Hearing

15   is Required to Appoint Counsel – Petitioner’s Here Applied Fed. R. Civ. 60(b)(6)

16   Apply Discretion and Power to Vacate Judgment in Light of Supreme Court Opinion

17   in of Gonzalez (supra) 2005 [1563],” ECF No. 287. The Court construes this brief as

18   a motion for relief of judgment under Federal Rule of Civil Procedure 60(b).

19         In his construed Motion for Relief of Judgment, Mr. Aguilar-Lopez reiterates

20   the same arguments he presented in his Construed Motion for Reconsideration and

21

22




                              Order Denying Motion for Relief Under 60(b)— Page 1 of 4
1    Supplement, ECF Nos. 283 & 285.1 Some arguments are copied verbatim, others are

2    reiterated almost verbatim. See id. All arguments are framed in a request for relief

3    from the Court’s July 23, 2015 dismissal of Mr. Aguilar-Lopez’s 28 U.S.C. § 2255

4    petition under Federal Rule of Civil Procedure 60(b)(6). See ECF No. 261.

5           Federal Rule of Civil Procedure 60(b) states that upon “motion and just terms,

6    the court may relieve a party . . . from a final judgment, order, or proceeding.”

7    Mr. Aguilar-Lopez requests relief under Rule 60(b)(6), which must be made within a

8    “reasonable” amount of time, and “may only be granted where the petitioner has

9    diligently pursued review of his claims.” FED. R. CIV. P. 60(c)(1); Foley v. Biter,

10   793 F.3d 998, 1004 (9th Cir. 2015). Relief from judgment under this rule “requires a

11   showing of ‘extraordinary circumstances’” and must be “used sparingly and as an

12   equitable remedy to prevent manifest injustice.” Gonazalez v. Crosby, 545 U.S. 524,

13   536 (2005)2; Hamilton v. Newland, 374 F.3d 822, 825 (9th Cir. 2004) (internal

14   quotations omitted). “Such circumstances will rarely occur in the habeas context.”

15   Gonzalez, 545 U.S. at 535.

16          The Court’s Order from which Mr. Aguilar-Lopez seeks relief was docketed on

17   July 23, 2015—over three years ago. ECF No. 261. Since then, Mr. Aguilar-Lopez

18   has pursued numerous avenues to advance his claims, all of which have been

19

20   1   The Court denied this Construed Motion for Reconsideration as being untimely and for lacking
         merit. See ECF No. 286.
21   2   The Court recognizes that Gonzalez explicitly stated that it applied solely to motions under
         28 U.S.C. § 2254. However, the Ninth Circuit and several other circuits have applied Gonzalez to
22       petitions under 28 U.S.C. § 2255 as well. See, e.g., United States v. Buenrostro, 638 F.3d 720, 722
         (9th Cir. 2011) (holding the same and listing circuits in agreement). The Court therefore applies
         Gonzalez here.



                                   Order Denying Motion for Relief Under 60(b)— Page 2 of 4
1    unsuccessful due to their merits or procedural defects. Mr. Aguilar-Lopez has shown

2    reasonable diligence in pursuing his claims. However, as the Court stated in its

3    previous Order, in which the Court denied Mr. Aguilar-Lopez’s nearly identical

4    arguments, ECF Nos. 283 & 285, Mr. Aguilar-Lopez has not demonstrated such

5    extraordinary circumstances as to warrant relief. See ECF No. 286. As such, and for

6    the reasons stated above, the Court denies Mr. Aguilar-Lopez’s construed Motion for

7    Relief of Judgment Under Rule 60(b), ECF No. 287.

8          Accordingly, IT IS HEREBY ORDERED:

9          1. Defendant Antonio Aguilar-Lopez’s “Memorandum Motion Brief to Reply

10             to   the   District   Court   Order   Denying   Construed   Motion   for

11             Reconsideration Motion Rule 58(a) Violated Rule 8(c) Right of

12             Evidentiary Hearing is Required to Appoint Counsel – Petitioner’s Here

13             Applied Fed. R. Civ. 60(b)(6) Apply Discretion and Power to Vacate

14             Judgment in Light of Supreme Court Opinion in of Gonzalez (supra) 2005

15             [1563],” ECF No. 287, is CONSTRUED as a motion for relief of

16             judgment under Federal Rule of Civil Procedure 60(b) and is DENIED.

17             This file shall remain CLOSED.

18         2. The Clerk’s Office is directed to ENTER JUDGMENT pursuant to

19             Federal Rule of Civil Procedure 60(b) for the United States, in the

20             related civil file, No. 4:15-cv-05030-EFS. The civil file shall remain

21             CLOSED.

22




                              Order Denying Motion for Relief Under 60(b)— Page 3 of 4
1          3. The Court DECLINES to issue a certificate of appealability.

2              See 28 U.S.C. § 2253(c)(2).

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    to provide copies to Mr. Aguilar-Lopez and the United States Attorney’s Office for

5    the Eastern District of Washington.

6          DATED this 24th      day of January 2019.

7
                                       s/Edward F. Shea
8                                   EDWARD F. SHEA
                            Senior United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22




                              Order Denying Motion for Relief Under 60(b)— Page 4 of 4
